Advisory Opinion By Mr. Justice Tantis. Opinion. We have heretofore held that ease workers who have suffered accidental injuries in the course of the performance of their duties for the Illinois Emergency Belief Commission, were engaged in the work of a hazardous nature, and that injuries sustained by them arising out of and in the eourse of their employment were compensable. While the claimant herein, Sigwald B. Jorgensen, was employed in a supervisory capacity, the actual services performed by him apparently necessitated the same contacts in many instances as those of case workers. From the Statement of Facts submitted, we do not believe a distinction can properly be drawn between those cases in which payment of compensation has been approved, and the present case. Section 8 Sub-section (a) of the Workmen’s Compensation Act of Illinois provides: “The employer shall provide the necessary first aid, medical and surgical services, and all necessary medical, surgical and hospital services thereafter, limited, however, to that which is reasonably required to cure or relieve from the effects of the injury * * The proof here shows that the following bills were in- curred and are unpaid: Mercy Hospital, Champaign, Illinois........................ $58.70 Dr. John H. Gernon..................-...................... 70.00 The record further discloses that said bills are reasonable. We therefore find that claimant is entitled to payment of said items under the provisions of the Workmen’s Compensation Act, and we are of the opinion that the Commission is properly justified in recognizing and paying said claim in the sum of $128.70. No question of compensation is raised for temporary or permanent disability. Payment of the claim in the sum of $128.70 is recommended, same to be made by the Illinois Emergency Belief Commission out of any funds held by it and allocated for such purpose.